Case 4:18-cv-00531-ALM-KPJ Document 105 Filed 08/28/20 Page 1 of 1 PageID #: 1559

                                United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

    INSIGHT INVESTMENTS, LLC,                        §
                                                     §
                   Plaintiff,                        §
                                                     §
    v.                                               §   CASE NO. 4:18-CV-00531-ALM-KPJ
                                                     §
    ICON CONSTRUCTION, INC. and                      §
    UNITED EXCEL CORPORATION,                        §
                                                     §
                   Defendants.                       §
                                                     §

                    MEMORANDUM ADOPTING REPORT AND
             RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On August 12, 2020, the Magistrate Judge entered proposed findings of fact and recommendations

    (Dkt. #104) that the Application for Writ of Sequestration or in the Alternative an Order

    Compelling Defendant United Excel Corporation to Return Plaintiff’s Personal Property to Texas

    or Post a Bond (Dkt. #86) be denied.

           Having received the Report of the United States Magistrate Judge, and no timely objections

    being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

    are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

.          Accordingly, the Application for Writ of Sequestration or in the Alternative an Order

    Compelling Defendant United Excel Corporation to Return Plaintiff’s Personal Property to Texas

    or Post a Bond (Dkt. #86) is hereby DENIED.

           IT IS SO ORDERED.
           SIGNED this 28th day of August, 2020.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
